DETAILED ACTION
	This Office action is in response to applicant’s amendment filed on 8/12/2022. Claims 1-13 and 15-21 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 6/8/2018. It is noted, however, that applicant has not filed a certified copy of the 1809410.2 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Croy et al (US 20130217411 A1, hereinafter Croy).

Consider claims 1, 13, and 15, Croy discloses a method, a system comprising processing circuitry (Fig. 2 and paragraph 25), and a computer program product (software components may be loaded from a non-transient Computer Readable Storage Medium 295, see paragraphs 25 and 29) for obtaining information regarding the location of a device with respect to one or more predefined zones within a geographic region within which the device is travelling, the method comprising: 
obtaining a current location of the device within the geographic region (At step 410, the Mobile Device 200 gets the then-current location of the Mobile Device 200, Fig. 4 and paragraph 37);
determining, using the current location of the device a status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is currently located within (Geo-Fences may also be obtained at this step in a similar manner and/or Geo-Fences may be determined by identifying one or more perimeters relative to a Destination (such as half-way along the current Route 365, such as one mile from the Destination, or similar). Geo-Fences may be determined dynamically as the Mobile Device 200 moves toward the Destination 110. The Geo-Fences may be stored in the Geo-Fence Location 330 record. The Geo-Fence Location 330 records may have an order relative to or in, for example the Route 365 or relative to proximity and direction of travel of the Mobile Device 200, which order may be saved in or associated with the Geo-Fence Location 330 records, paragraph 37); 
providing the determined status for output (to routine 500, Fig. 4); and 
estimating, using the current location of the device and the relative locations of the one or more predefined zones a time interval for which the status of the device is not expected to change (At step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed, Fig. 5 and paragraph 43).

Consider claims 2 and 17, and as applied to claims 1  and 13 respectively above, Croy discloses wherein estimating the time interval for which the status of the device is not expected to change comprises calculating a travel time from the current location of the device to a perimeter of the one or more predefined zones (At step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed, Fig. 5 and paragraph 43).

Consider claims 3 and 18, and as applied to claims 2 and 17 respectively above, Croy discloses wherein estimating the time interval for which the status of the device is not expected to change comprises calculating the shortest travel time from the current location of the device to a perimeter of the one or more predefined zones assuming that the device travels directly to the perimeter along the shortest possible and/or permitted path (The time to the Next Geo-Fence Location 330 based on the known speed may be along the Route 365 or may assume, for example, a straight-line distance between the Current Location 320 and the Next Geo-Fence Location 330, paragraph 43).

Consider claims 5 and 20, and as applied to claims 1 and 13 respectively above, Croy discloses comprising obtaining information indicative of a current travel direction and/or travel speed of the device, wherein the step of estimating the time interval for which the status of the device is not expected to change comprises using the current travel direction and/or travel speed of the device (At step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed along the route 365, Fig. 5 and paragraph 43).

Consider claims 6 and 21, and as applied to claims 5 and 20 respectively above, Croy discloses wherein obtaining information indicative of a current travel direction and/or travel speed of the device comprises storing a plurality of locations of the device that have been obtained at different times, and estimating a current travel direction and/or travel speed of the device from the change in location of the device over time (At step 420, the process counts down to the time in the Time of Next Check 325 record. Steps 425 through 430 iterate until the Time of Next Check 325 occurs. At step 600, illustrated further in FIG. 6, the Time Correction 600 subroutine makes corrections to the Time of Next Check 325 record. At step 435, the Time of Next Check 325 occurs and the then-current location is obtained and Location B 310 is set equal to the then-current location, see Fig. 4 and paragraph 39).

Consider claim 7, and as applied to claim 1 claim above, Croy discloses comprising providing the estimated time interval for output to the device (At step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed, Fig. 5 and paragraph 43; At step 545, the Time of Next Check 325 record may be set to be equal to the value of the Prior Check Time 345 record (or the then-current time) plus the value of the Time to Next Geo-Fence 335 record. At step 599, the Determine Time of Next Check 500 subroutine may return to the Fence Watcher 400 routine, paragraph 46).

Consider claim 8 , and as applied to claim 1 above, Croy discloses further comprising: when the estimated time interval has elapsed, obtaining an updated current location of the device and determining, using the updated current location an updated status for the device (At step 420, the process counts down to the time in the Time of Next Check 325 record. Steps 425 through 430 iterate until the Time of Next Check 325 occurs. At step 600, illustrated further in FIG. 6, the Time Correction 600 subroutine makes corrections to the Time of Next Check 325 record. At step 435, the Time of Next Check 325 occurs and the then-current location is obtained and Location B 310 is set equal to the then-current location, Fig. 4 and paragraph 39).

Consider claim 9, and as applied to claim 1 above, Croy discloses comprising providing the determined status for output to the device and/or comprising generating information based on the determined status for output to the device (At step 455, the next Geo-Fence Location 330 is obtained; the Destination 315 may be the next Geo-Fence Location 330. At step 460 the Time to Next Geo-Fence 335 is calculated at the Speed 340 and the Time of Next Check 325 record is set to be equal to the sum of the Prior Check Time 345 (or the then-current time) plus the Time to Next Geo-Fence 335 record,, Fig 4 and paragraph 41).

Consider claim 10, and as applied to claim 1 above, Croy discloses comprising providing the determined status for output to a third party and/or comprising generating information based on the determined status for output to a third party (At step 470, when Location A equals the Destination 315 (or is within a threshold distance of the Destination 315), a content flag or setting, such as in the Mobile Device 200, the Location Server 140 and/or the Third Party Server 130 may be set to indicate that the Mobile Device 200 is at and/or within the Destination 315, which flag or setting may indicate that the Mobile Device 200 is to be sent Content (including advertisements) relating to or associated with the Destination 315, paragraph 42).

Consider clam 11, and as applied to claim 1 above, Croy discloses
obtaining a first location of the device within a geographic region at a first time;
determining using the first location of the device a first status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is located within at the first time (At step 410, the Mobile Device 200 gets the then-current location of the Mobile Device 200… Geo-Fences may also be obtained at this step in a similar manner and/or Geo-Fences may be determined by identifying one or more perimeters relative to a Destination (such as half-way along the current Route 365, such as one mile from the Destination, or similar). Geo-Fences may be determined dynamically as the Mobile Device 200 moves toward the Destination 110. The Geo-Fences may be stored in the Geo-Fence Location 330 record. The Geo-Fence Location 330 records may have an order relative to or in, for example the Route 365 or relative to proximity and direction of travel of the Mobile Device 200, which order may be saved in or associated with the Geo-Fence Location 330 records, Fig. 4 and paragraph 37); 
providing the determined first status for output (to routine 500, Fig. 4); 
estimating, using the first location of the device and the relative location of the one or more predefined zones, a first time interval for which the status of the device is not expected to change (At step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed, Fig. 5 and paragraph 43); 
when the first time interval has elapsed, obtaining a second location of the device at a second time (At step 435, the Time of Next Check 325 occurs and the then-current location is obtained and Location B 310 is set equal to the then-current location, Fig. 4 and paragraph 39); and 
determining using the second location of the device a second status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is located within at the second time (At step 455, the next Geo-Fence Location 330 is obtained; the Destination 315 may be the next Geo-Fence Location 330. At step 460 the Time to Next Geo-Fence 335 is calculated at the Speed 340 and the Time of Next Check 325 record is set to be equal to the sum of the Prior Check Time 345 (or the then-current time) plus the Time to Next Geo-Fence 335 record. The process may then iterate between 415 and 465 until Location A 305 (and/or the Current Location 320 or the then-current location) equals the Destination 315, paragraph 41).

Consider claim 12, and as applied to claim 1 above, Croy discloses wherein at least the steps of obtaining a current location of the device, determining the status of the device and providing the determined status for output are performed by a server, and wherein the device is configured to provide its location to the server for determining its status at a first time and then wait until the estimated time interval has elapsed before providing an updated location to the server (The computers illustrated in FIG. 1 other than the Mobile Device 200 are generally similar to the Mobile Device 200 in terms of the illustration of components found in and discussed in relationship to FIG. 2. The discussion herein primarily is addressed to execution of certain routines by the Mobile Device 200. It would be understood that one or more of these routines or subroutines therein may be executed by a computer remote from the Mobile Device 200, such as by the Location Server 140, with, for example, a result thereof being passed back to the Mobile Device 200 for further processing, paragraph 25; At step 410, the Mobile Device 200 gets the then-current location of the Mobile Device 200, such as by processing signals received from the GPS 140 satellites or from a Terrestrial Location Determining Service, which may be saved at this step in the Current Location 320 record, paragraph 37; It would be understood that one or more of these routines or subroutines therein may be executed by a computer remote from the Mobile Device 200, such as by the Location Server 140, with, for example, a result thereof being passed back to the Mobile Device 200 for further processing, paragraph 25; The Fence Watcher 400 routine estimates the arrival of the Mobile Device 200 at the next Geo-Fence (which may be a Destination 110) and instructs the Mobile Device 200 to perform a next location check accordingly, at the "time of next check.", paragraph 27).

Consider claim 16, and as applied to claim 13 above, Croy discloses wherein the system is a server (The computers illustrated in FIG. 1 other than the Mobile Device 200 are generally similar to the Mobile Device 200 in terms of the illustration of components found in and discussed in relationship to FIG. 2. The discussion herein primarily is addressed to execution of certain routines by the Mobile Device 200. It would be understood that one or more of these routines or subroutines therein may be executed by a computer remote from the Mobile Device 200, such as by the Location Server 140, with, for example, a result thereof being passed back to the Mobile Device 200 for further processing, paragraph 25).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Croy in view of Cho et al (US20170108346 A1, hereinafter Cho).

Consider claims 4 and 19, and as applied to claims 2and 17 respectively above, Croy discloses wherein the device is associated with a vehicle that is constrained to travel along a navigable network within the geographic region, wherein the travel time is calculated using the shortest path to a perimeter of the one or more predefined zones through the navigable network (car in which the Mobile Device 200 may be traveling, paragraph 53;The time to the Next Geo-Fence Location 330 based on the known speed may be along the Route 365 or may assume, paragraph 43).
In the same field of endeavor Cho discloses wherein the device is associated with a vehicle, and wherein the vehicle is constrained to travel along a navigable network within the geographic region, wherein the travel time is calculated using the shortest path to a perimeter of the one or more predefined zones through the navigable network (searching for at least one critical route from a current position of a vehicle or an origin to a destination mapped onto the map; displaying a first critical route onto the map along the vehicle can travel to the destination, the first critical route corresponding to a shortest route among the at least one searched critical route; and determining whether the vehicle deviates from a geo-fence area including the at least one searched critical route, paragraph 6).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the shortest route as disclosed in Cho in the system of Croy in order to save time and fuel.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
Applicant argues the Croy does not disclose  determining, using the current location of the device, a status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is currently located within; providing the determined status for output; and estimating, using the current location of the device and the relative locations of the one or more predefined zones, a time interval for which the status of the device is not expected to change.
The Examiner respectfully disagrees.
Croy discloses “determining, using the current location of the device, a status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is currently located within” because Croy discloses with reference to Fig. 4 that at step 405, a Mobile Device 200 executes a location service or is communicating with another computer which is executing a location service relative to the Mobile Device 200. At step 410, the Mobile Device 200 gets the then-current location of the Mobile Device 200. The location service charts the progress of the Mobile Device 200 relative to a Destination 110 and/or Geo-Fences along a route, such as Route 365, to the Destination 110 (see paragraph 37). As shown in Fig. 4, the Mobile Device 200 keeps updating its location with respect to Geo-Fences along a route until the destination is reached. Thus, Croy discloses “determining, using the current location of the device, a status of the device with respect to the one or more predefined zones within the geographic region, wherein the status indicates which, if any, of the predefined zones the device is currently located within”.
Croy discloses” providing the determined status for output” (to routine 500, see Fig. 4);
Croy discloses “estimating, using the current location of the device and the relative locations of the one or more predefined zones, a time interval for which the status of the device is not expected to change” because Croy discloses with reference to Fig. 5 that at step 510 a determination may be made regarding whether the then-current speed of the Mobile Device 200 is known, the known speed may be stored in the Speed 340 record, and at step 515, the process may then determine the time to the next Geo-Fence Location 330 based on the known speed, as may be found in the Speed 340 record, which time may be stored in the Time to Next Geo-Fence 335 record (see paragraph 43). Thus, the location of Mobile Device 200 relative to the Geo-Fence is currently located is not expected to change until the next Geo-Fence is reached based on the current speed of Mobile Device 200 and  the time to the next Geo-Fence is determined and stored in the Time to Next Geo-Fence 335 record. Therefore, Croy discloses “estimating, using the current location of the device and the relative locations of the one or more predefined zones, a time interval for which the status of the device is not expected to change”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642